COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      City of Houston v. Sheila McGriff

Appellate case number:    01-21-00487-CV

Trial court case number: 2019-60676

Trial court:              295th Judicial District Court of Harris County

        This case was abated and remanded to the trial court on March 22, 2022. In the abatement
order, we directed the trial court to conduct a hearing and make written findings of fact and
conclusions of law related to certain items missing from the clerk’s record. We also directed the
trial court to cause an accurate copy of the missing items to be filed with the Clerk of this Court.
On April 18, 2022, the trial court clerk filed a supplemental clerk’s record containing the missing
items and the trial court’s findings of fact and conclusions of law. Accordingly, we REINSTATE
this case on the Court’s active docket.

       This case was previously submitted, without oral argument, on March 1, 2022 before a
panel consisting of Chief Justice Radack, Justice Countiss, and Justice Farris.

       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss______
                    Acting individually  Acting for the Court


Date: ___April 28, 2022____